09-1089-cv
Coleman v. BrokersXpress, LLC



                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER

RULINGS BY SUM M ARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUM M ARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERM ITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. W HEN
CITING A SUM M ARY ORDER IN A DOCUM ENT FILED W ITH THIS COURT, A PARTY M UST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (W ITH THE NOTATION
“SUM M ARY ORDER”). A PARTY CITING A SUM M ARY ORDER M UST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.


      At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New
York, on the 30 th day of April, two thousand ten.

PRESENT:
           REENA RAGGI,
           PETER W. HALL,
                 Circuit Judges.*
_________________________________________

BARUCH COLEMAN,

                          Plaintiff-Appellant,

                 v.                                            09-1089-cv

BROKERSXPRESS, LLC, et al.,

                 Defendants-Appellees.
__________________________________________




        *
        Judge Rosemary S. Pooler, originally assigned to this panel, did not participate in
the consideration of this appeal. The remaining two members of the panel, who are in
agreement, have determined this matter in accordance with Second Circuit Internal
Operating Procedure E(b).
APPEARING FOR APPELLANT:                    BARUCH COLEMAN, pro se, Closter, New
                                            Jersey.

APPEARING FOR APPELLEES:                    JOHN P. LOPRESTI, Jr. (Harris L. Kay,
                                            Henderson & Lyman, Chicago, Illinois, on the
                                            brief), New York, New York.

       Appeal from the United States District Court for the Southern District of New York

(Shira A. Scheindlin, Judge).

       UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the district court’s February 5, 2009 judgment and March 3, 2009 order are

AFFIRMED.

       Appellant Baruch Coleman appeals pro se from (1) the dismissal of his claims alleging

employment discrimination and retaliation in violation of Title VII of the Civil Rights Act

of 1964, 42 U.S.C. § 2000e et seq., and state and local law, and (2) the denial of his post-

judgment motion for reconsideration and for leave to file a second amended complaint. We

assume the parties’ familiarity with the facts and the record of prior proceedings, which we

reference only as necessary to explain our decision to affirm.

       1.     Motion To Dismiss

       “We review de novo a district court’s dismissal of a complaint pursuant to Rule

12(b)(6), construing the complaint liberally, accepting all factual allegations in the complaint

as true, and drawing all reasonable inferences in the plaintiff’s favor.” Chambers v. Time

Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002); see also Miller v. Wolpoff & Abramson,


                                               2
L.L.P., 321 F.3d 292, 300 (2d Cir. 2003). To survive a motion to dismiss, a complaint must

plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). A claim will have “facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949

(2009).

       Our independent review of the record confirms that the district court properly

dismissed the complaint, as Coleman failed to allege facts sufficient to render plausible his

conclusory allegations that defendants (1) terminated him because of his religion, and (2)

retaliated against him after he filed a discrimination charge with the Equal Employment

Opportunity Commission. Given the absence of specific factual allegations, the complaint

does not support the inference that defendants are liable for the misconduct alleged. See id.

       2.     Motion for Reconsideration and for Leave To Amend

       Because the district court properly dismissed Coleman’s complaint, and because

Coleman identified no controlling decisions or facts that the district court overlooked in

doing so, we cannot conclude that the denial of his motion for reconsideration was an abuse

of discretion. See Devlin v. Transp. Commc’ns Int’l Union, 175 F.3d 121, 131-32 (2d Cir.

1999) (reviewing motion for reconsideration for abuse of discretion). Nor can we conclude

that the district court abused its discretion in denying Coleman leave to amend. The district

court afforded Coleman one opportunity to amend the complaint, and Coleman made no

                                               3
specific showing as to how he would cure the defects that persisted if given a second

opportunity to amend. See ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 108 (2d

Cir. 2007) (reviewing denial of leave to amend for abuse of discretion).

      3.     Conclusion

      We have considered Coleman’s remaining arguments on appeal and conclude that they

lack merit. Accordingly, the district court’s February 5, 2009 judgment and March 3, 2009

order are AFFIRMED.

                                  FOR THE COURT:
                                  CATHERINE O’HAGAN WOLFE, Clerk of Court




                                            4